EXHIBIT 10.1





TENTH AMENDMENT TO AMENDED AND RESTATED
PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT


This TENTH AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL CONSUMER CREDIT CARD
PROGRAM AGREEMENT (this “Amendment”) is made and entered into this 18th day of
July, 2011, by and between GE Money Bank (“Bank”), and Select Comfort
Corporation (“Select Comfort”) and Select Comfort Retail Corporation (“SCRC” and
collectively with Select Comfort “Retailer”) to amend that certain Amended and
Restated Private Label Consumer Credit Card Program Agreement dated as of
December 14, 2005 (as amended, modified and supplemented from time to time, the
“Agreement”) among such parties.  Capitalized terms used herein and not
otherwise defined have the meanings given them in the Agreement.
 
WHEREAS, Bank and Retailer are parties to the Agreement, and it is their mutual
desire that the Agreement be amended in accordance with the terms and conditions
set forth herein, including, without limitation, to modify the existing Credit
Review Point.
 
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
 
I.           AMENDMENTS TO AGREEMENT
 
1.1           Amendment to Appendix A.  The following definition in Appendix A
of the Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Credit Review Point” means Two Hundred Seventy-Five Million Dollars
($275,000,000) or such other higher amount as Bank, in its sole discretion, may
from time to time specify to Retailer in writing.
 
II.           GENERAL
 
2.1           Authority for Amendment.  The execution, delivery and performance
of this Amendment has been duly authorized by all requisite corporate action on
the part of Retailer and Bank and upon execution by all parties will constitute
a legal, binding obligation thereof.
 
2.2           Effect of Amendment.  Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and
effect.  The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
 
2.3           Binding Effect; Severability.  Each reference herein to a party
hereto shall be deemed to include its successors and assigns, all of whom shall
be bound by this Amendment and in whose favor the provisions of this Amendment
shall inure.  In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           Further Assurances.  The parties hereto agree to execute such
other documents and instruments and to do such other and further things as may
be necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
 
2.5           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Utah.
 
2.6           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first above
written.
 
SELECT COMFORT CORPORATION
 
 
By:  /s/ Mark A.
Kimball                                                                
Its: SVP and General Counsel
 
                                          
SELECT COMFORT RETAIL CORPORATION
 
 
By:  /s/ Mark A.
Kimball                                                              
Its:  SVP and General Counsel
 
 
 
GE MONEY  BANK
 
 
By:  /s/ Anthony
Foster                                                               
Its:  VP Finance                                           
 



 
 



 
 

--------------------------------------------------------------------------------

 
